Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the maximum reception quality" in page 37.
 There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the maximum reception quality" in page 37.
 There is insufficient antecedent basis for this limitation in the claim.
Claim 3 further recites the limitation "the maximum suitability" in page 37.


Allowable Subject Matter
Claims 1, 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The application is related to base station and beam selection, where the base station includes distributed unit with a first processor and central unit with a second processor. The first processor of the distributed unit of the base station generates plurality of beams in plurality directions using plurality antenna elements, and sends data to user device. The second processor of the central unit of the base station selects first beam and second beam set based on signal quality received of beams from the user device and beam information from distributed unit. The distributed unit further transmits reference signal of a beam group of one or more beams in the second beam set and first beam; selects a beam group based on reception state of the reference signal from the user device in a predetermined interval. Prior art reference teaches Ramachandra (et al. US 2020/0084648) discloses wireless node for obtaining beams quality indictor; performing one or more quality measurements on beams; selecting one or more beams based on obtained quality indicator. Prior reference failed to teach or disclose the second processor of the central unit of the base station selects first beam and second beam set based on signal quality received of beams from the user device and beam information from distributed unit. The distributed unit further transmits reference signal of a beam group of one or more beams in the second beam set and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RAHEL GUARINO/Primary Examiner, Art Unit 2631